Case 2:19-cr-00192-TOR   ECF No. 49   filed 05/18/20   PageID.119 Page 1 of 2




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                          May 18, 2020
                                                               SEAN F. MCAVOY, CLERK




                                                                      192 (mkd)
Case 2:19-cr-00192-TOR   ECF No. 49    filed 05/18/20   PageID.120 Page 2 of 2




                           5/15/2020                                  05/18/2020




                                                          5/18/2020
X



                                          5/18/2020
